          Case 4:19-cv-00584-RM Document 16 Filed 03/05/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11
     Jeremy Pinson,                                     No. CV-19-00584-TUC-RM
12
                   Petitioner,                          ORDER
13
     v.
14
     Barbara Blanckensee,
15
                   Respondent.
16
17           On February 10, 2021, Magistrate Judge Jacqueline Rateau issued a Report and
18   Recommendation (Doc. 15) recommending that this Court deny and dismiss Petitioner’s
19   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc 1). No objections
20   to the Report and Recommendation were filed.
21           A district judge must “make a de novo determination of those portions” of a
22   magistrate judge’s “report or specified proposed findings or recommendations to which
23   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule
24   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is
25   filed, the court need only satisfy itself that there is no clear error on the face of the record
26   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
27   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
28   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
       Case 4:19-cv-00584-RM Document 16 Filed 03/05/21 Page 2 of 2



 1   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
 2   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 3   clear error unobjected-to portions of Report and Recommendation).
 4         The Court has reviewed Magistrate Judge Rateau’s Report and Recommendation,
 5   the parties’ briefs, and the record. The Court finds no error in Magistrate Judge Rateau’s
 6   Report and Recommendation. Accordingly,
 7         IT IS ORDERED that the Report and Recommendation (Doc. 15) is accepted
 8   and adopted in full.
 9         IT IS FURTHER ORDERED that Respondents’ Motion to Dismiss Petition
10   (Doc. 8) is granted.
11         IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus
12   pursuant to 28 U.S.C. § 2241 (Doc. 1) is dismissed. The Clerk of Court is directed to
13   enter judgment accordingly and close this case.
14         IT IS FURTHER ORDERED that, pursuant to Rule 11 of the Rules Governing
15   Section 2254 Cases, the Court declines to issue a certificate of appealability, because
16   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel,
17   529 U.S. 473, 478, 484 (2000).
18         Dated this 4th day of March, 2021.
19
20
21
22
23
24
25
26
27
28


                                                -2-
